—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Richmond County (Cusick, J.), dated July 7, 1994, which granted the defendant’s motion for summary judgment dismissing the complaint.
*655Ordered that the order is reversed, on the law, with costs, and the motion for summary judgment is denied.
The plaintiff Howard Rosenburg was injured when he slipped and fell in front of premises located at 201 Bay Street, Staten Island. These premises were owned and operated by the defendant, Angiuli Buick, Inc. For his injuries, Mr. Rosenburg received workers’ compensation benefits provided by his employer, Angiuli Dodge, Inc., whose principal place of business was also located at 201 Bay Street. Sam Angiuli was the owner, president, and sole shareholder of the defendant and Angiuli Dodge, Inc.
The plaintiffs commenced this personal injury action against the defendant and the defendant moved for summary judgment alleging that recovery under the Workers’ Compensation Law was the plaintiffs’ exclusive remedy. The court granted summary judgment dismissing the complaint and held that "the mere fact that title to the premises is held in the name of a corporation different from that of the corporate employer should not expose that corporation to suit by the [injured] plaintiff where the owner, president, and sole stock holder of both corporations is the same person”. We disagree and now reverse.
The record establishes that the injured plaintiff was employed solely by Angiuli Dodge, Inc., and that the defendant was a separate legal entity from Angiuli Dodge, Inc. Accordingly, the defendant is not shielded from tort liability (see, Casas v 559 Warren St. Realty Corp., 211 AD2d 742; Kaplan v Bayley Seton Hosp., 201 AD2d 461; Bernardo v Melville Indus. Assocs., 148 AD2d 486; Bruno v Dynamic Enters., 132 AD2d 964; but see, Di Rie v Automotive Realty Corp., 199 AD2d 98). Mangano, P. J., Miller, Santucci and Hart, JJ., concur.